UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 2, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:1-6140 DILLARD'S, INC. (Exact name of registrant as specified in its charter) DELAWARE 71-0388071 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1, LITTLE ROCK, ARKANSAS72201 (Address of principal executive offices) (Zip Code) (501) 376-5200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesþNo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. CLASS A COMMON STOCK as of May 30, 2009 CLASS B COMMON STOCK as of May 30, 2009 Index DILLARD'S, INC. Page PART I.FINANCIAL INFORMATION Number Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of May 2, 2009, January 31, 2009 and May 3, 2008 3 Condensed Consolidated Statements of Income and Retained Earnings for the Three Months Ended May 2, 2009 and May 3, 2008 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended May 2, 2009 and May 3, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II.OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 24 2 Index PART 1.FINANCIAL INFORMATION Item 1.Financial Statements DILLARD'S, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In Thousands) May 2, January 31, May 3, Assets Current assets: Cash and cash equivalents $ $ $ Accounts receivable, net Merchandise inventories Federal income tax receivable - Other current assets Total current assets Property and equipment, net Goodwill - - Other assets Total assets $ $ $ Liabilities and stockholders' equity Current liabilities: Trade accounts payable and accrued expenses $ $ $ Current portion of long-term debt Current portion of capital lease obligations Other short-term borrowings Federal and state income taxes including current deferred taxes Total current liabilities Long-term debt Capital lease obligations Other liabilities Deferred income taxes Guaranteed preferred beneficial interests in the Company’s subordinated debentures Stockholders’ equity: Common stock Additional paid-in capital Accumulated other comprehensive loss ) ) ) Retained earnings Less treasury stock, at cost ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ See notes to condensed consolidated financial statements. 3 Index DILLARD'S, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS (Unaudited) (In Thousands, Except Per Share Data) Three Months Ended May 2, May 3, Net sales $ $ Service charges and other income Cost of sales Advertising, selling, administrative and general expenses Depreciation and amortization Rentals Interest and debt expense, net Gain on disposal of assets ) ) Asset impairment and store closing charges - Income before income taxes and equity in (losses) earnings of joint ventures Income taxes Equity in (losses) earnings of joint ventures ) Net income Retained earnings at beginning of period Cash dividends declared ) ) Retained earnings at end of period $ $ Earnings per share: Basic $ $ Diluted $ $ Cash dividends declared per common share $ $ See notes to condensed consolidated financial statements. 4 Index DILLARD'S, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) Three Months Ended May 2, May 3, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property and deferred financing Gain on repurchase of debt ) –– Gain on disposal of property and equipment ) ) Share-based compensation –– 15 Asset impairment and store closing charges –– Changes in operating assets and liabilities: Decrease in accounts receivable Increase in merchandise inventories and other current assets ) ) Decrease in other assets Increase in trade accounts payable and accrued expenses, other liabilities and income taxes Net cash provided by operating activities Investing activities: Purchases of property and equipment ) ) Proceeds from disposal of property and equipment 2 Net cash used in investing activities ) ) Financing activities: Principal payments on long-term debt and capital lease obligations ) ) Cash dividends paid ) ) (Decrease) increase in short-term borrowings ) Net cash (used in) provided by financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash transactions: Accrued capital expenditures $ $ Stock awards See notes to condensed consolidated financial statements. 5 Index DILLARD'S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements of Dillard's, Inc. (the "Company") have been prepared in accordance with the rules of the Securities and Exchange Commission (“SEC”).Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair statement have been included.Operating results for the three months ended May 2, 2009 are not necessarily indicative of the results that may be expected for the fiscal year ending January 30, 2010 due to the seasonal nature of the business.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended January 31, 2009 filed with the SEC on April 1, 2009. Note 2. Business Segments On August 29, 2008, the Company purchased the remaining interest in CDI Contractors, LLC and CDI Contractors, Inc. (collectively “CDI”), a former 50% equity method joint venture investment of the Company.Subsequent to the purchase, CDI’s results of operations have been consolidated with the Company’s results of operations. Before the acquisition of CDI, the Company operated in one reportable segment:the operation of retail department stores.Following the acquisition, the Company operated in two reportable segments.These segments include the operation of retail department stores and a general contracting construction company. For our retail operations reportable segment, in accordance with SFAS No.131, Disclosures about Segments of an Enterprise and Related Information, we determined our operating segments on a store by store basis.Each store’s operating performance has been aggregated into one reportable segment.Each store meets the aggregation criteria set forth in SFAS No.131.Our operating segments are aggregated for financial reporting purposes because they are similar in each of the following areas: economic characteristics, class of consumer, nature of products, nature of production processes and distribution methods. Revenues from external customers are derived from merchandise sales and we do not rely on any major customers as a source of revenue. Across all stores, Dillard’s operates one store format under the Dillard’s name where each store offers the same general mix of merchandise with similar categories and similar customers.The Company believes that disaggregating our operating segments would not provide meaningful additional information. The following table summarizes certain segment information, including the reconciliation of those items to the Company’s consolidated operations: Three Months Ended May 2, 2009 (in thousands of dollars) Retail Operations Construction Consolidated Net sales from external customers $ $ $ Gross profit Total assets Income before income taxes and equity in (losses) earnings of joint ventures Intersegment construction revenues of $8.1 million were eliminated during consolidation and have been excluded from net sales for the quarter ended May 2, 2009. 6 Index Note 3. Stock-Based Compensation The Company has various stock option plans that provide for the granting of options to purchase shares of Class A Common Stock to certain key employees of the Company.Exercise and vesting terms for options granted under the plans are determined at each grant date.There were no stock options granted during the quarters ended May 2, 2009 and May 3, 2008. Stock option transactions for the three months ended May 2, 2009 are summarized as follows: Weighted-Average Fixed Options Shares Exercise Price Outstanding, beginning of period $ Granted - - Exercised - - Forfeited - - Outstanding, end of period $ Options exercisable at period end $ At May 2, 2009, the intrinsic value of outstanding and exercisable stock options was $0. Note 4. Asset Impairment and Store Closing Charges There were no asset impairment and store closing costs recorded during the quarter ended May 2, 2009. During the quarter ended May 3, 2008, the Company recorded a pretax charge of $0.9 million for asset impairment and store closing costs.The charge consisted of a write-off of equipment and an accrual for future rent on a distribution center that was closed during the quarter. Following is a summary of the activity in the reserve established for store closing charges for the quarter ended May 2, 2009: (in thousands) Balance, Beginning of Period Adjustments and Charges CashPayments Balance,
